SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16of the Securities Exchange Act of 1934 For the month of July, 2007 Commission File Number 001-12003 Meridian Gold Inc. (Translation of registrant’s name into English) 9670 Gateway Drive Suite200, Reno NV 89521 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F: Form20-F o Form40-F þ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Meridian Gold Inc. (Registrant) Date:July 24, 2007 By: /s/Peter C. Dougherty Peter C. Dougherty Vice President Finance & Chief Financial Officer
